Exhibit 10.1 AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT, was entered into as of the 23rd day of July, 1998 by and between Textron Inc. (the "Company"), a Delaware corporation having its principal office at 40 Westminster Street, Providence, Rhode Island 02903 and Lewis B. Campbell (the "Executive").The Agreement was amended on May 6, 2005, and on May 4, 2006.The Agreement was amended and restated as of February 26, 2008, in order to comply with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and to make certain other changes. W I T N E S S E T H: WHEREAS, the Executive is presently employed by the Company; WHEREAS, the Company desires to continue to employ the Executive and the Executive is willing to continue to be employed by the Company; and WHEREAS, the Company and the Executive desire to set forth the terms and conditions of such continued employment. NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and agreements of the parties set forth in this Agreement, and of other good and valuable consideration, the adequacy and receipt of which is acknowledged, the parties hereto agree as follows: 1.Term of Employment The Company hereby agrees to continue to employ the Executive and the Executive hereby accepts continued employment, in accordance with the terms and conditions set forth herein, for a term (the "Employment Term") commencing on July 23, 1998 (the "Effective Date") and terminating, unless otherwise terminated earlier in accordance with Section 5 hereof, on the third anniversary of the Effective Date, provided that the Employment Term shall be automatically extended, subject to earlier termination as provided in Section 5 hereof, for successive additional one (1) year periods (the "Additional Terms"), unless, at least ninety (90) days prior to the end of the then Additional Term, the Company or the Executive has notified the other in writing that the Employment Term shall terminate at the end of the then current term. 2.Position and Responsibilities During the Employment Term, the Executive shall serve as the Chief Executive Officer of the Company or in such higher capacity as agreed by the Company and the Executive.The Executive shall report exclusively to the Board of Directors of the Company (the "Board").The Executive shall, to the extent appointed or elected, serve on the Board as a director and as a member of any committee of the Board, in each case, without additional compensation.The Executive shall, to the extent appointed or elected, serve as a director or as a member of any committee of the board (or the equivalent bodies in a non-corporate subsidiary or affiliate) of any of the Company's subsidiaries or affiliates and as an officer or employee (in a capacity commensurate with his position with the Company) of any such subsidiaries or affiliates, in all cases, without additional compensation or benefits and any compensation paid to the Executive, or benefits provided to the Executive, in such capacities shall be a credit with regard to the amounts due hereunder from the Company.The Executive shall have duties, authorities and responsibilities generally commensurate with the duties, authorities and responsibilities of persons in similar capacities in similarly sized companies subject to the By-laws of the Company.The Executive shall devote substantially all of his business time, attention and energies to the performance of his duties hereunder, provided the foregoing will not prevent the Executive from participating in charitable, community or industry affairs, from managing his and his family's personal passive investments, and (with the consent of the Organization and Compensation Committee (or its successor) of the Board (the "O&C Committee"), which consent will not be unreasonably withheld, conditioned or delayed) serving on the board of directors of other companies, provided that these activities do not materially interfere with the performance of his duties hereunder or create a potential business conflict or the appearance thereof.The Company has consented to the Executive's services on the boards of directors, if any, on which the Executive currently serves, which boards the Executive has disclosed in writing to the O&C Committee.The Executive may retain any compensation or benefits received as a result of consented to service as a director of entities not related to the Company. 3.Compensation and Benefits During the Employment Term, the Company shall pay and provide the Executive the following: 3.1Base Salary.The Company shall pay the Executive a base salary (the "Base Salary") in an amount which shall be established from time to time by the O&C Committee (or as otherwise designated by the Board), provided, however, that such base salary rate shall not be less than his current rate of base salary.Base Salary shall be paid to the Executive in accordance with the Company's normal payroll practices for executives.Base Salary shall be reviewed at least annually to ascertain whether, in the judgment of the reviewing committee, such Base Salary should be increased.If so increased, Base Salary shall not be thereafter decreased and shall thereafter, as increased, be the Base Salary hereunder. 3.2Annual Bonus.The Company shall provide the Executive with the opportunity to earn an annual cash bonus under the Company's current annual incentive compensation plan for executives or a replacement plan therefor at a level commensurate with his position, provided that the minimum annual target award payable upon the achievement of reasonably attainable objective performance goals shall be at least seventy percent (70%) of Base Salary. 3.3Long-Term Incentives.The Company shall provide the Executive the opportunity to earn long-term incentive awards under the current equity and cash based plans and programs or replacements therefor at a level commensurate with the current aggregate opportunity being provided to the Executive. 3.4Employee Benefits. The Executive shall, to the extent eligible, be entitled to participate at a level commensurate with his position in all employee benefit welfare and retirement plans and programs, as well as equity plans, generally provided by the Company to its senior executives in accordance with the terms thereof as in effect from time to time. Such plans and programs currently include, without limitation, the Amended and Restated Supplemental Retirement Plan for Textron Inc. Key Executives (the "SERP"), the 2007 Long-Term Incentive Plan, the Key Executive Program (including the Deferred Income Plan, the Spillover Pension Plan, the Spillover Savings Plan, and the Survivor Benefit Plan), group term life insurance plan, comprehensive health, major medical, vision and dental insurance plans and short-term and long-term disability plans. For purposes of determining the Executive's benefit under the SERP, the definition of "Compensation" under the SERP shall be revised as follows: (i) performance share units granted to the Executive after January 1, 2005 shall not be included in determining "Compensation"; and (ii) the amount of performance share units includible in "Compensation" attributable to performance share units accrued for the 2003-2005 and 2004-2006 performance cycles shall not, on average, exceed the amount that would be included if each cycle's payment was based on a share price appreciation of 10% since the closing share price on December 31, 2004 of $73.80 and financial and discretionary performance components combined to yield an earned performance share unit payout of 80%. In addition, in lieu of the schedule provided in Section 2.03 of the SERP, the Executive's benefits under the SERP shall be based on the Executive's age in accordance with the following schedule: Age at Retirement Percent of Benefit 62 or above 100% 61 80% 60 60% 59 40% 3.5Vacation.The Executive shall be entitled to paid vacation in accordance with the standard written policies of the Company with regard to vacations of executives, but in no event less than four (4) weeks per calendar year. 3.6Perquisites.The Executive shall not be required to pay the cost of personal travel on Company aircraft by the Executive and members of the Executive’s immediate family (although the cost shall be imputed as income to the Executive to the extent required by applicable tax laws).The Executive shall pay the cost (as reasonably determined by the Company) of any other person who travels with the Executive for non-business reasons.To the extent legally permissible, the Company shall not treat perquisites provided to the Executive as income to the Executive. 3.7Right to Change Plans.The Company shall not be obligated by reason of this Section 3 to institute, maintain, or refrain from changing, amending, or discontinuing any benefit plan, program, or perquisite, so long as such changes are similarly applicable to executive employees generally. 3.8Existing Awards.The parties agree that the dividend-payment provision of the restricted stock awards granted on June 1, 1999, and January 1, 2001, shall be amended as provided in Exhibit B to ensure that the awards comply with Section 409A of the Code. 3.9Performance Bonus.The Company shall pay the Executive a lump sum cash payment equal to $2,500,000 (the "Performance Bonus") after satisfaction of the following: (i) the Executive's attainment of age sixty five (65) while employed by the Company or his earlier termination as a result of a termination by the Company without Cause or by the Executive for Good Reason (a "Protected Termination"); (ii) earnings per share growth of the Company at a cumulative annual average of at least 10% over the three (3) year period commencing January 1, 2009 and ending December 31, 2011, as reported in the Company's audited financial statements (or, in the case of a Protected Termination, through the date of termination if after January 1, 2009, and without any requirement (but subject to pro-ration in accordance with the next paragraph as if the Executive's date of termination was his date of death) if before January 1, 2009); and (iii) if the Executive's employment terminated as a result of the Executive's voluntary retirement (other than for Good Reason) at or after age sixty five (65) and before January 1, 2012, the prior designation of a successor
